           Case: 19-2178 Document:
Case 2:16-cr-20576-SJM-EAS ECF No. 19   Filed: 10/06/2020
                                   71, PageID.852            Page: 1 Page 1 of 2
                                                     Filed 10/06/20




                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                100 EAST FIFTH STREET, ROOM 540
   Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE                 Tel. (513) 564-7000
       Clerk                       CINCINNATI, OHIO 45202-3988               www.ca6.uscourts.gov




                                                 Filed: October 06, 2020




Mr. David J. Weaver
U.S. District Court
for the Eastern District of Michigan
231 W. Lafayette Boulevard
Fifth Floor Theodore Levin U.S. Courthouse
Detroit, MI 48226-0000

                     Re: Case No. 19-2178, Randy Montante v. USA
                         Originating Case No. : 2:18-cv-12419 : 2:16-cr-20576-1

Dear Mr. Weaver,

  Enclosed is a copy of the mandate filed in this case.

                                                 Sincerely yours,

                                                 s/Zachary Love
                                                 For Patricia Elder
                                                 Senior Case Manager

cc: Mr. Martin J. Beres
    Ms. Margaret M. Smith

Enclosure
           Case: 19-2178 Document:
Case 2:16-cr-20576-SJM-EAS ECF No. 19   Filed: 10/06/2020
                                   71, PageID.853            Page: 2 Page 2 of 2
                                                     Filed 10/06/20




                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT

                                           ________________

                                              No: 19-2178
                                           ________________

                                                                      Filed: October 06, 2020

RANDY NIBUNGCO MONTANTE

                Petitioner - Appellant

v.

UNITED STATES OF AMERICA

                Respondent - Appellee



                                            MANDATE

     Pursuant to the court's disposition that was filed 08/11/2020 the mandate for this case hereby

issues today.



COSTS: None
